Citation Nr: 1805889	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION 

The Veteran had active service from July 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009 and February 2017 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been obtained and associated with the record. 

In December 2013 and December 2016, the Board remanded the case for further development.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part. 


FINDING OF FACT

Dry eye syndrome and cataracts were not found in service or many years thereafter and are not shown to be of service onset or otherwise related to service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim decided herein at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran in June 2016 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Stefl v. Nicholson,  21 Vet. App. 303, 312 (2007).  The Board finds that the June 2016 VA examination is adequate.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Notwithstanding the foregoing, the Veteran has not objected to the adequacy of any examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Available records have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Here, continuity of symptomatology does not apply, as the diagnosed eye disorders do not qualify as chronic conditions under the provisions of 38 C.F.R. § 3.309(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Bilateral eye disorder

As to the first prong of the service connection analysis, the Veteran was diagnosed with dry eye syndrome and cataracts in a VA examination in June 2016.  Thus, current eye disabilities have been established.  The first prong of service connection has been met. 

As to the second prong of service connection, the Veteran was stationed in Vietnam and his Military Occupational Specialty (MOS) was a welder.  During the Board hearing, the Veteran testified that he burned his eyes in the summer of 1968.  The Board finds the Veteran's testimony credible that he would be exposed to welding burns because of his MOS as a welder.  Thus an event in service has also been established.  

The third prong of service connection, a nexus between the welding burns in service and current disabilities, has not been established.  The Veteran stated that he had welding burns in both eyes during service.  The service treatment records do not show any treatment for injury to the eyes during service.  Separation physical examination disclosed that visual acuity was 20/20 bilaterally.  The eyes were noted to be normal.  Also, the June 2016 VA examiner opined that welding burns are like sunburn to the eye surface and  usually heal within 1-2 days. The examiner also opined that the Veteran's bilateral eye disorder is less likely than not to have had its onset during service or to be casually related to service as the welding/flash burns heal within 1-2 days.  There is no medical opinion in the record to the contrary.  Accordingly, the weight of the evidence is against finding a medical nexus between the welding burns or other events in service and the current disabilities. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his eye disorders to events during his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran contends that his bilateral eye condition began in service as a result of him being a welder. The Veteran alleges that his eye disability began and has continued since service.  In this case, however, the Veteran is not competent to provide testimony or statements regarding the etiology of disorders such as dry eye syndrome or cataracts, as this requires professional analysis to identify.  See Jandreau, 492 F.3d at 1377,  n.4.  He is not shown to possess the medical expertise and experience to provide such opinion or opinions.  Thus, given the specific opinion of the June 2016 VA examiner, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a bilateral eye disorder is denied.


REMAND

As to the claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD, the Veteran was afforded a VA examination in November 2016.  The examiner diagnosed the Veteran with major depressive disorder and found that a diagnosis of PTSD was not warranted.  However a VA treatment record of April 2017 and a June 2017 treatment note shows that the Veteran was diagnosed with PTSD.  The Board notes the VA compensation examiner has not had an opportunity to review the recent VA  treatment records showing a diagnosis of PTSD.  Therefore, a remand is necessary to allow a VA compensation examiner an opportunity to review recent VA treatment  records and any pertinent evidence that has been added to the record since November 2016 VA examination.  The examiner should provide an addendum opinion, concerning whether the Veteran has PTSD or other psychiatric disorder related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and add to the claims file any outstanding VA and non-VA treatment records. 

2.  Following completion of the above, the claims file should be returned to the November 2016 compensation examiner for an addendum opinion.  If the November 2016 examiner is not available, the Veteran should be scheduled for a new examination.  The Veteran may also be recalled for another examination if deemed warranted by the November 2016 compensation examiner.  

The examiner should review and discuss VA treatment records and any pertinent evidence, including evidence added to the record after November 2016 VA examination. 

Based on review of the record (and examination of the Veteran if he is provided another examination), does the Veteran meets the criteria for a diagnosis for PTSD?  If PTSD is diagnosed, is it related to a stressor in service? 

Any other acquired psychiatric disorder present should also be diagnosed.

The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include PTSD and MDD, is of service onset or otherwise related to service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the remaining claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


